Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 6, 2015

                                       No. 04-14-00786-CV

            ESTATE OF MARY LUELLA CLAYTON HARDIE, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2008-PC-2790
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER
        On December 23, 2014, the district clerk filed a notification of late record stating that the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee. Also, the appellant has not filed a designation of clerk’s record.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal may be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      ___________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court